DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
The following claim language is not clearly understood:
Claim 1 recites “generating electronic alert through … resource conversion” in preamble without further reciting either reciting any related claim elements in the body of the claim (i.e. the body of the claim neither reciting generating alert or any resource conversion).
Claim 1 recites “monitor a first set of resource transfer” without clearly reciting which component is monitoring the transfer and at what point the 
Claim 1 recites “resource optimization report” comprising “resource efficiency metric”. It is unclear if the optimization report is for the resource or the transfer of resource and efficiency is for the resource and transfer of the resource. 
Claim 1 recites system comprising code to display the resource optimization on a graphical interface of a third part computing system. It is unclear if the “third party computing system” is a part of the recited system or external to the recited system and if the two system are connected or part of a network.
Claim 2 recites efficiency being comparison of the first and second set of resource transfer in the first/second format respectively. It is unclear what is being compared (e.g. amount of resource transferred, transferred rate, transfer efficiency, transfer time, etc).
Claim 3 recites resources saved without clearly reciting where these resources are saved and saving in what duration and what determines the efficiency (i.e. resource saved amount or comparison of saved amounts of two resources or ratio of saved amount of the two resources saved). Also, these resources are same or different besides being in different formats.
Claim 5 recites “more efficient” without clearly reciting what is meant by more efficient (i.e. is the duration of transfer is less or amount of resources transferred is more or bandwidth used for transfer is less).
 Claim 2 recites resource efficiency metric is a comparison, while claim 6, which is dependent on claim 2, recites resource efficiency metric is projected resource efficiency metric. It is unclear resource efficiency metric is comparison of resource transfer in different formats or projected resource efficiency or both.
Claim 7 recites “historical data being the transaction executed” while claim 1 recites “historical data is generated based on continuously monitoring set of resource transfer”. It is unclear if the transaction itself is historical data, or output of the executed transaction is the historical data or monitoring data over a period of time is the historical data.
Claims 8 and 14 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-7, 9-13 and 15-20 are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-5, 7-12, 14-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application. 

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-23 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: Statutory category? - Yes
	claims 1-20: Yes 
Step 2A prong 1: Recites a judicial exception? - Yes
	Claim 1 recites “continuously monitor a first set of resource transfers in a first format”, (abstract idea: observe/judge/evaluate - merely mental process).

Step 2A prong 2: Integrate judicial exception into practical application? - No

Step 2B: Amount to significantly more than judicial exception? - No

First, claims 1-7 are directed to a method, 8-13 are directed to computer program product and 14-20 are directed to a method and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

	Claim 1 is directed to “generating optimization report based on generated historical resource transfer data by continuously monitoring the first set of resource transfers” at a high level of generality. The claim elements of “continuously monitoring a first set of resource transfers in a first format” as drafted, under its broadest reasonable 

The judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional claim elements of “a system for generating electronic alerts through predictive analysis of resource conversions (i.e. preamble/intended use)”, “the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code (i.e. generic computing method/components)”, “based on continuously monitoring the first set of resource transfers, generate a set of historical resource transfer data (i.e. data gathering activity, insignificant post solution activity) ”; “generate, based on the set of historical resource transfer data, a resource optimization report (i.e. insignificant post solution activity), wherein the resource optimization report comprises a resource efficiency metric (i.e. report on metric and not significant without more)”; and “display the resource optimization report on a graphical interface of a third party computing system (i.e. insignificant post solution activity)”. These additional elements recite generic computing Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the system are an example of pre/post-solution activity and do not recites significantly more and/or well-known, routine and conventional (reference cited in PTO-892 and IDS) and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Independent claims 8 and 14 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 (abstract idea) because the claimed invention is directed to 

Dependent claims 2, 5, 9, 12, 15, 18 (abstract idea: comparison), claims 3-4, 10-11, 16-17 (insignificant post-solution activity), claim 7, 20 (insignificant post-solution activity) recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre/post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 
Therefore, the claim(s) 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham, III et al. (US Pub. No. 2011/0270763 A1, hereafter Graham) in view of Kidd et al. (US Pub. No. 2017/0102693 A1, hereafter Kidd).

Highlighted claim elements are missing from the respective cited prior art.

As per claim 1. Graham teaches the invention substantially as claimed including a system for generating electronic alerts ([0195] provide, alerts, reminders [0445]) through predictive analysis of resource conversions ([0124] message, different formats [0159] [0172]), the system comprising: 
a memory device with computer-readable program code stored thereon ([0446] [0444] fig 12 1206 1204); 
a communication device ([0446] [0444]fig 12 1210); and 
a processing device operatively coupled to the memory device and the communication device ([0444] fig 12 1202-1204-1206-1210), wherein the processing device is configured to execute the computer-readable program code to ([0444] fig 12 1202 [0446]): 
continuously monitor a first set of resource transfers in a first format ([0134] information, flowing, monitored, captured [0407] [0124] message, delivered, different formats [0005] financial data, ongoing basis); 
based on continuously monitoring the first set of resource transfers, generate a set of historical resource transfer data ([0134] information, flowing, monitored, captured [0124] message, delivered [0137] reports, period of time [0300] delivery history of messages); 
generate, based on the set of historical resource transfer data ([0134] information, flowing, monitored, captured [0124] message, delivered [0137] generate, custom, reports, period of time [0300] delivery history of messages), a resource optimization ([0134] captured information, derive metrics [0150] generation of metrics [0380] transfer rate [0380] averaged); and
display the resource optimization report on a graphical interface of a third party computing system (fig 4 user interface 110 fig 5 third-party server 110 [0224] graphical, user interface [0205] UI, message, associated data, display [0178]).
Graham doesn’t specifically teach alerts through predictive analysis and optimization report.

Kidd, however, teaches alerts through predictive analysis ([0351] continuous predictive output, trigger alerts [0340 predictive analysis) and optimization report ([0116] performance, optimization, operate on data, monitoring [0252] data source, prediction/optimization).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Graham with the teachings of Kidd of triggering alerts based on output generated based on predictive analysis and optimization of monitored data to improve efficiency and allow alerts through predictive analysis and optimization report to the method of Graham as in the instant invention. The combination of cited analogous prior arts (Graham [0003] [0012] Kidd [0002]) would have been obvious because applying known method of triggering alert based on predictive analysis of optimized value of the analyzed data and generating optimization report as taught by Kidd to the method of monitoring and analyzing the data transfer as taught by Graham to yield predictable results of performing and generating optimization report using predictive analysis of monitored data with reasonable 

As per claim 2, Graham teaches wherein the resource efficiency metric is a comparison of ([0380] derivation of metrics, captured data, each data acquisition session, transfer rate, size of data transfer, duration) the first set of resource transfers in the first format with a second set of resource transfers in a second format ([0124] message, delivered/received, different formats [0271] data, transferred, a number of formats).  

As per claim 3, Graham teaches the resource efficiency metric ([0380] derivation of metrics, captured data, each data acquisition session, transfer rate, size of data transfer, duration) comprises a visual indicator of resources saved ([0058] user interface, display, user, view, storing first/second file) between the first set of resource transfers in the first format and the second set of resource transfers in the second format ([0124] message, delivered/received, different formats [0271] data, transferred, a number of formats).  

As per claim 4, Graham teaches wherein the graphical interface further comprises a numerical value associated with the visual indicator ([0058] user interface, user, view, content, first/second file, one or more indicators [0156] financial documents, amount), wherein the numerical value indicates a magnitude of resource efficiency ([0380] derivation of metrics, captured data, each data acquisition session, transfer rate, size of data transfer, duration).  

As per claim 5, graham teaches the resource efficiency metric indicates whether executing resource transfers in the second format is more efficient than executing resource transfers in the first format ([0380] derivation of metrics, captured data, each data acquisition session, transfer rate, size of data transfer, duration [0124] message, delivered/received, different formats [0271] data, transferred, a number of formats [0382]).  
Kidd teaches remaining claim elements of more efficient ([0115] prescriptive analysis, what are better choices, [0321]).

As per claim 6, graham teaches the resource efficiency metric is a projected resource efficiency metric based on historical transaction data ([0380] derivation of metrics, captured data, each data acquisition session, transfer rate, size of data transfer, duration [0124] message, delivered/received, different formats [0271] data, transferred, a number of formats [0134] information, flowing, monitored, captured [0124] message, delivered [0137] generate, custom, reports, period of time [0300] delivery history of messages).  

Kidd teaches remaining claim elements of a projected resource efficiency metric ([0016] continuous, output. Predicted values [0232] most current, predicted values 380).

As per claim 7, Graham teaches the set of historical resource transfer data comprises one or more transactions executed within a selected time frame ([0056] transactions, retrieving the account statement data a plurality of times over a time period [0186] transactions, tracked, stored, formatted [0190] monetary transaction, transfer of funds [0134] information, flowing, monitored, captured). 

Claim 8 recites a computer program product (Graham [0446]) for limitations similar to those of claim 1. Therefore, it is rejected for the same rationales.
Claim 9 recites a computer program product for limitations similar to those of claim 2. Therefore, it is rejected for the same rationales.
Claim 10 recites a computer program product for limitations similar to those of claim 3. Therefore, it is rejected for the same rationales.
Claim 11 recites a computer program product for limitations similar to those of claim 4. Therefore, it is rejected for the same rationales.
Claim 12 recites a computer program product for limitations similar to those of claim 5. Therefore, it is rejected for the same rationales.
Claim 13 recites a computer program product for limitations similar to those of claim 6. Therefore, it is rejected for the same rationales.
Claim 14 recites a computer-implemented method (Graham [0012]) for limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 15 recites a computer-implemented method for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 16 recites a computer-implemented method for limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 17 recites a computer-implemented method for limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 18 recites a computer-implemented method for limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 19 recites a computer-implemented method for limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 20 recites a computer-implemented method for limitations similar to those of claim 7. Therefore, it is rejected for the same rational.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Achin; Jeremy et al. (US 20180046926 A1) teaches systems for time-series predictive data analytics, and related methods and apparatus.
Hoyne; Neil (US 20160050129 A1) teaches performance assessment based on analysis of resources.
Lowes; Raymond et al. (US 20110302301 A1) teaches capacity control.
RILAND; Chad et al.	(US 20160343093 A1) teaches utility resource asset management system.
VATTO; Kimmo et al. (US 20140289386 A1) teaches electronic arrangement and related method for dynamic resource management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195